          Case 1:17-cv-00148-SPB Document 115 Filed 06/10/20 Page 1 of 2




NANCY E. LEWEN                                 :
                                               : Civil Action No. 1:17-cv-148-SPB
                      Plaintiff,               :
                                               :
            v.                                 :
                                               : Judge Susan Paradise Baxter
BARBARA RAYMOND,                               :
                                               :
                      Defendant.               :
                                               :


                              ATTACHMENTS TO
                 DEFENDANT’S STATEMENT OF UNDISPUTED FACTS

                                     List of Exhibits attached to
                                   Statement of Undisputed Facts

Defendant- Exhibits                        Description

     1      Unemployment Compensation Hearing, June 24, 2016
     2      Executive Order 2002-4, Prohibition of Sexual Harassment in the Commonwealth
     3      DMVA Prohibition of Sexual Harassment
     4      DMVA Workplace Violence and Workplace Bullying Prevention Policy
     5      Management Directive 205.33, Workplace Violence
     6      Management Directive 205.34, Commonwealth of Pennsylvania Information Technology
            Acceptable Use Policy
     7      DMVA Standards of Conduct and Work Rules
     8      State Civil Service Commission Hearing, June 13, 2016
     9      Facebook Messages between Nancy Lewen and Barry Blasic
     10     Nancy Lewen email to Barry Blasic, dated March 1, 2016
     11     Nancy Lewen email to Barry Blasic, March 2, 2016
     12     Transcript from March 7, 2016 PDC Hearing (Print Out)
     13     Transcript from March 10, 2016 PDC Hearing (print out)
     14     Notice of Suspension Letter, March 2, 2016
     15     Notice of Termination Letter, March 14, 2016
     16     Commonwealth Employee Witness Statement, Nancy Lewen, February 22, 2016


                                                 i
           Case 1:17-cv-00148-SPB Document 115 Filed 06/10/20 Page 2 of 2




      17 Commonwealth Employee Witness Statement, Kathy Wilcox, February 25, 2016
      18 DMVA Website
      19 Nancy Lewen Deposition
      20 Letter to EEOC (by Plaintiff) dated February 22, 2016
      21 Letter to EEOC (by Plaintiff) dated May 23, 2016
      22 Complaint and Letter to Pennsylvania Attorney General
      23 Attorney General Investigative Report – Lewen
      24 Attorney General Investigative Report – Raymond
      25 Brian Skinner Emails, dated March 2, 2016
      26 Emails dated April 20, 2016 re: AG elder abuse & DOH complaints, with messages
      27 Email FW Residents Rights
      28 Declaration Barbara Raymond
      29 Affidavit of Susan Williamson
      30 Blasic Witness Statement
      31. Letter to Plaintiff, dated December 15, 2015
      32. Letter to Plaintiff, dated February 24, 2016




                                                   Respectfully submitted,



                                                     /s/ Anna Zalewski
                                                   Anna Zalewski, DAG
                                                   Office of the Attorney General
                                                   Mezzanine Level
                                                   1251 Waterfront Place
                                                   Pittsburgh, PA 15222
                                                   azalewski@attorneygeneral.gov
                                                   Counsel for Defendant

Date: June 10, 2020




                                                  ii
